DETAILED ACTION
In view of the Appeal Brief filed on November 29, 2021 PROSECUTION IS HEREBY REOPENED.  See the Office Action set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 8 it is unclear what the member surrounding the axis 21 is (inside of element 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “carriage”, as now claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 2-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Upon further review, it is unclear from the specification at page 18 (example 5—figures 6,7 which applicants discuss in their brief) how the trigger member 1 ‘engages’ with (or interacts with/ per independent claim 2) the further member 20 upon relative movement of the trigger member 1 and first member 2.  Is this a positive locking engagement between the trigger member 1 and further member 20, or a magnetic engagement between 1 and 20-- via the second (magnetic) member 10-- (how are elements 10 and 20 connected)?  Note that applicant’s provide two different descriptions with respect to the same embodiment -- figure 6—with “examples 4 and 5” on pages 17-18 of the spec.  This is confusing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 2-11,13,14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allington et al. U.S. 2012/055740.
Regarding claim 2 Allington et al. shows in the several different embodiments 1-11, but particularly in figure 10:

at least one first member 4  (or “104”--see para 0232) – the magnetic array per figs 2,3-- in a kinematic relationship with at least one further member—the rotor 102-- to form a system, the system moving within a limited range of motion and wherein the system interacts when an external energizing force is imposed on the system causing the members to respond due to their kinematic and dynamic characteristics and thereby creating relative motion between the members; and
at least one trigger 103 member “mechanically coupled to” (even if indirectly) the at least one first member 104 that moves with respect to the first member 104 in response to a pre-determined system movement and, when the at least one trigger member 103 moves, the at least one trigger member 103 or a part thereof imposes a braking action on the system or a member or members thereof, by “an interaction” (as broadly claimed – i.e. relative movement) between the trigger member 103 and the further member 102, resisting relative movement between the trigger member 103 and the further member 102 (i.e. relative tangential velocity of 103 with respect to 102) ; wherein the speed and/or intensity of the braking action imposed by the at least one trigger member on the system or a member or members thereof is controlled by the at least one trigger member 103 rate of movement with respect to the first member 104 and this rate of movement is in turn governed by a magnetic flux interaction between the at least one trigger member 103 or a part thereof and the at least one first member 104 or a part thereof causing formation of a magnetically-induced eddy current force between the at least one trigger member 103 or a part thereof and the at least one first member 104 or a part thereof, the eddy current force resisting movement of the trigger member 103 with respect to the first member 104.
Regarding claim 3 the trigger member 103 comprises conductive members and one of the other

Regarding claim 4 note in figure 8 there are portions on the curve that are non-linear—as per
figure 1. See para 0176.
Regarding claim 5 see paras 0202-0208.
Regarding claim 6, as broadly claimed, these limitations are met since the trigger member 103 (due
to its own mass and the spring members 12) will not move until a ‘predetermined system movement’ (no matter how small) occurs.
Regarding claim 7 these limitations are met.
Regarding claim 8 these limitations are capable of being met since the shape of the conductive
member determines the area of the magnetic field intersected by the conductive member when
moving radially into the magnetic field, the eddy-currents and reactive magnetic field
generated.
Regarding claims 9,10 as broadly claimed, these limitations are met.
Regarding claim 11, as broadly claimed, these limitations are capable of being met. See the
discussion in paragraphs 0067-0070, and 0101-0103 which describes the ‘at least one additional
component’ which could take the form of various intermediate gears/coupling transmission connected to the rotor.
Regarding claims 13, these limitations are met, as broadly claimed.
Regarding claim 14 note the trigger members 103 can be considered to be ‘arm shaped’ as broadly claimed that rotate about an axis ‘X’ as the rotor 102 spins.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington et al.
‘740.
 Regarding claims 15 and 16 although Allington lacks specifically showing the claimed arrangement of the shape of the trigger member (although see figure 10) and the 'independent second member’.
However as discussed in paragraphs 0006,0067-0069 and 0072 and as shown in figures 3,4 and
10 the shape of the conductive members 3 may take different forms, with one or more arrays shown at 4.
One having ordinary skill in the art at the time the invention was effectively filed would have
.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington et al. 740 in
view of Blomberg U.S. 2011/0147125.
Regarding claims 17 Allington et al. discussed an auto-belay device in paragraphs 0025-0027 but
lacks specifically showing one with a spool of line coupled to the first member.
The reference to Blomberg is relied upon to show an electromagnetic fall arrestor device
comprising a life-line/cable at 245.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have adapted the device of Allington et al. to work with a device as taught
by Blomberg since Allington et al. indicates throughout the disclosure (and the different embodiments) the braking mechanism has a multitude of uses.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington in view of
Spieldiener et al. 6,062,350..
Regarding claim 19 Allington lacks specifically stating that the first member is a carriage.
Spieldiener shows a braking system with eddy current braking. Since Allington “740 indicates in
para 0101-0103 the device may be applied to a wide variety of applications the references are
considered to be applicable to similar/overlapping applications.
Note that Spieldiener states at the top of col 3 that the device could be used with carriers and
gondolas. See figures 1-6,9.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have adapted the device of Allington et al. to work with a gondola or carrier (or part thererof) as the first member, as taught by Spieldiener ,since Allington et al. indicates .
Claim s 2-11,13-16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington et al. in view of Fohl 3,967,794 (reverse configuration interpretation).
Regarding claims 2, Allington et al. shows applicant's prior art device (with which they are well
familiar as readily apparent from the drawings). Specifically they show in figures 2-11 an auto-
belay (braking) device comprising a first member or rotor 2,102 and at least one trigger/conductive member 3,103,203 ‘mechanically coupled’ to the at least one first member 2,102,202. Note the magnet arrays at 4,5,204 (at least one of which can be considered as the ‘further member’) which are fixed relative to the rotor 2,102,202.  
Lacking in Allington is a specific description of a magnetic flux “interaction” between the at least one trigger member 3,103,203 and the at least one first member 2,102,202 – or part thereof.
However as noted in paragraph 0053 Allington states that a reverse configuration of the device is possible with the magnet—such as arms 3,103,203-- coupled to the rotor and configured to move toward a conductive member such that the conductive member will intersect the magnetic field.  Allington is silent as to what material the rotor is made from in this proposed embodiment.  
Steel is a notoriously well known material in the art – and magnetic—for its durability.
The reference to Fohl is relied upon to show a blocking arrangement in figure 6 where part of a periphery of a disc, or rotor 17, spins within an electromagnet 20 and where “a magnetic field is built up”.  Eddy currents can then be built up in the disc.
Since Allington indicates in paragraphs 0063-0064 that a number of different configurations are possible one having ordinary skill in the art at the time the invention was effectively filed would 
Notwithstanding the argument above-- and dependent upon the specific application of the device, a periphery of the disc 2 (i.e. magnetic portion thereof) could be placed between conductive members, such as electromagnets, as per Fohl at 20 in figure 6 in which case when the electromagnets are activated a portion of the disc could also function as a part of the braking mechanism.
 Regarding claim 3 Allington , as modified above, shows that the trigger member comprises a magnetic part that can ‘interact’—as broadly claimed with a ‘conductor part’ on the rotor 2 i.e. steel is a conductor.
Regarding claim 4 note in figure 8 there are portions on the curve that are non-linear—as per
figure 1. See para 0176.
Regarding claim 5 see paras 0202-0208.
Regarding claim 6, as broadly claimed, these limitations are met since the trigger member 3,103 (due to its own mass and the spring members 12) will not move until a ‘predetermined system movement’ (no matter how small) occurs.
Regarding claim 7 these limitations are met.
Regarding claim 8 these limitations are capable of being met since the shape of the conductive

moving radially into the magnetic field, the eddy-currents and reactive magnetic field
generated.
Regarding claims 9,10 as broadly claimed, these limitations are met.
Regarding claim 11, as broadly claimed, these limitations are capable of being met. See the
discussion in paragraphs 0067-0070, and 0101-0103 which describes the ‘at least one additional
component’ which could take the form of various intermediate gears/coupling transmission connected to the rotor.
Regarding claims 13-14,18, due to the alternative language, and as readily apparent from the drawings these limitations are met, as broadly claimed. 
Regarding claims 15 and 16 Allington lacks specifically showing the claimed arrangement of the shape of the trigger member (although see figure 10) and the 'independent second member’.
However as discussed in paragraphs 0006,0067-0069 and 0072 and as shown in figures 3,4 and
10 the shape of the conductive members 3 may take different forms, with one or more arrays shown at 4,”104”.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the arrangement of the conductors/trigger members  3,103 and/or the number of arrays or second members 4,”104” to the claimed arrangement since Allington indicates the device may be adapted to different applications, as indicated in the figures.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington et al. 740/Fohl and further in view of Blomberg U.S. 2011/0147125.
Regarding claims 17 Allington et al. , as modified, discussed an auto-belay device in paragraphs 0025-0027 but lacks specifically showing one with a spool of line coupled to the first member.
The reference to Blomberg is relied upon to show an electromagnetic fall arrestor device

One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have adapted the device of Allington et al. to work with a device as taught
by Blomberg since Allington et al. indicates throughout the disclosure (and the different embodiments) the braking mechanism has a multitude of uses.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allington/Fohl and further in view of Spieldiener et al. 6,062,350..
Regarding claim 19 Allington, as modified, lacks specifically stating that the first member is a carriage.
           Spieldiener shows a braking system with eddy current braking. Since Allington “740 indicates in
para 0101-0103 the device may be applied to a wide variety of applications the references are
considered to be applicable to similar/overlapping applications.
Note that Spieldiener states at the top of col 3 that the device could be used with carriers and
gondolas. See figures 1-6,9.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have adapted the device of Allington et al. to work with a gondola or carrier (or part thererof) as the first member, as taught by Spieldiener ,since Allington et al. indicates throughout the disclosure (and the different embodiments) the braking mechanism has a multitude of uses—which would simply amount to the substitution of one eddy current brake for another.
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657